Opinion issued April 14, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00887-CV
                            ———————————
                     IN RE RICHARD BARROSO, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Richard Barroso, has filed a petition for writ of mandamus, asserting

that the trial court failed to rule on motions and hold a hearing prior to ruling on a

dismissal order.1




1
      The underlying case is Richard Barroso v. State of Texas, TDCJ Ramsey One Unit
      Personnel, cause number 92497-I, pending in the 412th Judicial District Court of
      Brazoria County, Texas, the Honorable Justin R. Gilbert presiding.
                                          1
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). We

dismiss any pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                       2